Per Curiam.

Memorandum The proceeding herein was brought under paragraph (2) of subdivision (b) of section 6 of. the Office of Price Administration Rent Regulation for Housing in the New York City Defense-Rental Area (8 Federal
*821Register 13918) and the landlord was not obliged to prove an “ immediate compelling necessity ” to recover possession, nor “ good faith ”, which are requirements under subdivision (a) thereof (10 Federal Register 11668) (Thorpe v. Jenkins, 187 Misc. 293; Geer v. Noonan, 187 Misc. 295). Also, it was error to charge the jury that the acceptance of rent by the landlord during the pendency of the proceeding prevented the landlord from recovering possession (Civ. Prac. Act, § 1410, subd. 8).*
The final order should be reversed, with $30 costs, and final order directed for landlord as prayed for in the petition, with costs.
Hammeb, Shientag and Edeb, JJ., concur.
Order reversed.

 See, also, Greenberg v. Karnetshy, 188 Mise, 674.— [Rep.